 

 

Registrant of poptoutprescreened.com

DOMAIN MAY BE FOR SALE, CHECK AFTERNIC.COM
Domain Admin, Ramon Arias Avenue, Ropardi Building,
Office 3-C PO Box 0823-03015,

Panama City, Panam &#225 0823 PA

 
 

-Filed'01/13/20 Page 2 of 12 PagpID#185

—,.

    

 

 
a

* Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 3 of 12 PagelD# 186

IN THE UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

FOR THE EASTERN DISTRICT OF VIRGINIA {| L f
Alexandria Division
OC]
OPT OUT SERVICES LLC, ) vol = 4 2019
) &
Plaintiff, ) Se COT ANORIA, RGN
)
Vv. ) Civil Action No. 1:19cv0676 (LO/JFA)
)
optoutprescreened.com, )
optoutprescreening.com, )
optoutpre-screen.com, )
wwwoptoutprescreen.com, )
poptoutprescreen.com, )
opt-outprescreen.com, )
)
Defendants. )
)

 

PROPOSED FINDINGS OF FACT AND RECOMMENDATIONS
This matter is before the court on plaintiff's motion for default judgment pursuant to
Federal Rule of Civil Procedure 55(b)(2). (Docket no. 14). Pursuant to 28 U.S.C. §
636(b)(1)(C), the undersigned magistrate judge is filing with the court his proposed findings of

fact and recommendations, a copy of which will be provided to all interested parties.

Procedural Background

On May 29, 2019, plaintiff filed a two-count complaint against six domain names,
optoutprescreened.com, optoutprescreening.com, optoutpre-screen.com,
wwwoptoutprescreen.com, poptoutprescreen.com, and opt-outprescreen.com (“Defendant
Domain Names”). (Docket no. 1). The complaint alleges a violation of the Anti-Cybersquatting
Consumer Protection Act (“ACPA”) and trademark infringement under the Lanham Act. (/d.
39-57). On June 20, 2019, plaintiff moved for service by publication. (Docket no. 3). The court

granted the motion on June 21, 2019, entering an order requiring plaintiff to publish notice of
" Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 4 of 12 PagelD# 187

this action. (Docket no. 6). Plaintiff arranged for publication in The Washington Times on June
28, 2019.! (Docket no. 7 at 2).

On August 8, 2019, plaintiff requested an entry of default as to the Defendant Domain
Names (Docket no. 10), which the Clerk of Court entered on September 5, 2019 (Docket no. 11).
On September 9, 2019, plaintiff filed this motion for default judgment (Docket no. 14) and
noticed the hearing for Friday, October 4, 2019 at 10:00 a.m. (Docket no. 16). As set forth in the
motion for default judgment, plaintiff seeks an order changing the registrar of record for the
Defendant Domain Names to plaintiff's registrar of choice, GoDaddy.com LLC, and for plaintiff
to be listed as the registrant for the domain names. (Docket no. 14 at 1). Plaintiff requests the
second count of the complaint be dismissed without prejudice. (Docket no. 15 at 11). At the
hearing on October 4, 2019, counsel for plaintiff appeared, but no one appeared on behalf of the

Defendant Domain Names.

Factual Background

The following facts are established by the complaint. (Docket no. 1) (“Compl.”).
Plaintiff provides a centralized service, available at www.optoutprescreen.com, to accept and
process consumer requests to either “opt-in” or “opt-out” of firm offers of credit or insurance, in
accordance with the Fair and Accurate Credit Transactions Act. (Compl. ff 18-19). The U.S.
Federal Trade Commission (“FTC”) and the Consumer Financial Protection Bureau (“CFPB”)
regularly promote plaintiff's service and have done so for nearly 15 years. (Compl. ff 19-21).

As a result, plaintiff's OptOutPrescreen mark is distinctive across the United States. (Compl. |

 

' Plaintiff's Declaration misstates the date of publication in The Washington Times as July 28, 2019.
(Docket no. 7 at 2). However, the Affidavit of Publication certifies the date of publication as June 28, 2019. Ud.
Ex. A, at 6). Plaintiff's counsel confirms this date in a letter to the court submitted on July 9, 2019. (Docket no. 7-1
at 1).
’ Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 5 of 12 PagelD# 188

21). Plaintiffs mark is also registered on the Principal Trademark Register of the U.S. Patent
and Trademark Office. (Compl. { 25).

The Defendant Domain Names all use typographical errors of plaintiff's mark with the
purpose of directing traffic toward their websites. (Compl. {{] 27-28). The websites either
display pay-per-click advertisements or redirect visitors to third-party websites for sales
solicitations. (Compl. { 29). The registrants of the Defendant Domain Names receive
compensation for each visitor who clicks on a link or who is automatically redirected. (Compl. |
30). Some of the Defendant Domain Names are registered, or under the control of, the same
person or entity. (Compl. § 38).

Proposed Findings and Recommendations

Rule 55 of the Federal Rules of Civil Procedure provides for the entry of a default
judgment when “a party against whom a judgment for affirmative relief is sought has failed to
plead or otherwise defend.” Based on the failure to plead or otherwise defend against this action,
the Clerk of Court has entered a default as to the Defendant Domain Names. (Docket no. 11).

A defendant in default admits the factual allegations in the complaint. See Fed. R. Civ. P.
8(b)(6) (“An allegation—other than one relating to the amount of damages—is admitted ifa
responsive pleading is required and the allegation is not denied.”); see also GlobalSantaFe Corp.
v. Globalsantafe.com, 250 F. Supp. 2d 610, 612 n.3 (E.D. Va. 2003) (“Upon default, facts
alleged in the complaint are deemed admitted and the appropriate inquiry is whether the facts as
alleged state a claim.”). Rule 55(b)(2) of the Federal Rules of Civil Procedure provides that a
court may conduct a hearing to determine the amount of damages, establish the truth of any
allegation by evidence, or investigate any other matter when necessary to enter or effectuate

judgment.
" Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 6 of 12 PagelD# 189

A court must have both subject matter jurisdiction and personal jurisdiction over a
defaulting party before it can render a default judgment. Plaintiff has asserted two claims: (1) a
violation of the ACPA (15 U.S.C. § 1125(d)) and (2) trademark infringement under the Lanham
Act (15 U.S.C. § 1114(1)(a)). (Compl. 4] 39-57). Plaintiff alleges that this court has
jurisdiction pursuant to 28 U.S.C. § 1331 (federal question) and § 1338(a) (civil actions relating
to trademarks). (Compl. ¥ 13).

Plaintiff alleges that this court has in rem jurisdiction over the Defendant Domain Names
pursuant to 15 U.S.C. § 1125(d)(2)(A) because the listed registrants of the Defendant Domain
Names is a privacy service, a fictitious person or entity, or individual residing outside the United
States over which plaintiff cannot obtain in personam jurisdiction and which it has been unable
to identify despite its due diligence. (Compl. § 14). Pursuant to 15 U.S.C. § 1125(d}{2)(C),
plaintiff also alleges that venue is proper in this District because the registry for the Defendant
Domain Names, VeriSign, Inc., is located here. (Compl. J 16). Plaintiff alleges that the joinder
of the Defendant Domain Names is proper under Federal Rule of Civil Procedure 20(a)(2) as the
claims set forth in the complaint arise out of the same series of transactions, and the same
questions of law are common to all the defendants. (Compl. { 17).

Given the uncontested allegations that the registry for the Defendant Domain Names is in
this District, the undersigned magistrate judge recommends a finding that this court has subject
matter jurisdiction over this action, that the court has in rem jurisdiction over the Defendant

Domain Names, that joinder is appropriate, and that venue is proper in this court.
" Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 7 of 12 PagelD# 190

Service

Rule 4(n)(1) of the Federal Rules of Civil Procedure provides that the court may assert
jurisdiction over property if authorized by a federal statute. Notice to claimants of the property
must be given as provided in the statute or by serving a summons under the rule. Fed. R. Civ. P
4(n)(1). Under 15 U.S.C. § 1125(d)(2)(A)(i)(ID(bb), if the court finds that the owner of a
trademark through due diligence was not able to find a person who would have been a defendant
for violating any right of the owner of a mark protected under subsections (a) or (c), a plaintiff
may publish a notice of the action as directed by the court.

On June 20, 2019, plaintiff moved for notice by publication. (Docket no. 3). On June 21,
2019, this court granted plaintiff's motion for publication and directed it to publish a notice in
either The Washington Post or The Washington Times no later than fourteen (14) days after the
entry of the order. (Docket no. 6), On June 28, 2019, plaintiff published a notice in The
Washington Times. (Docket no. 7). Plaintiff also affirmed that it sent a copy of the publication
order to the registrants’ postal and email addresses. (Docket no. 7 at 3). Based on the
foregoing, the undersigned magistrate judge recommends a finding that service of process has

been accomplished as set forth in 15 U.S.C. § 1125(d)(2)(A)(ii).

Grounds for Entry of Default
In accordance with Federal Rule of Civil Procedure 12(a) and the notice published in The
Washington Times, anyone making a claim to the Defendant Domain Names was required to file
a responsive pleading by July 19, 2019, twenty-one (21) days after the notice of action was
published. Fed. R. Civ. P. 12(a)(1). No responsive pleading has been filed and no other claims

were filed, and the time for doing so has since expired. On August 8, 2019, plaintiff requested
’ Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 8 of 12 PagelD# 191

an entry of default. (Docket no. 10). The Clerk of Court entered a default against the Defendant
Domain Names on September 5, 2019. (Docket no. 11).

For the reasons stated above, the undersigned magistrate judge recommends a finding
that notice of this in rem action was proper and that no one has made a timely claim to the
Defendant Domain Names, and that the Clerk of Court properly entered a default as to the
Defendant Domain Names.

Liability

According to Federal Rule of Civil Procedure 54(c), a default judgment “must not differ
in kind from, or exceed in amount, what is demanded in the pleadings.” Given that a default has
been entered, the factual allegations in the complaint are deemed admitted. See Fed. R. Civ. P.
8(b)(6). While the complaint alleges two claims against the defendants, plaintiff's motion for
default judgment only seeks an order transferring the registration of the Defendant Domain
Names to plaintiff. Accordingly, this report and recommendation focuses only on the ACPA
claim contained in Count I of the complaint.

Plaintiff has established a violation of the ACPA. As an initial matter, plaintiff contends
that it owns the OptOutPrescreen mark, that it owns the exclusive rights to use the mark, that it is
entitled to common law trademark rights, and that it is registered on the Principal Trademark
Register of the U.S. Patent and Trademark Office. (Compl. {f 24-26).

To establish an ACPA violation, plaintiff is required to prove: (1) that defendants had a
bad faith intent to profit from using the Defendant Domain Names, and (2) that the Defendant
Domain Names are identical or confusingly similar to, or dilutive of, a distinctive mark owned

by plaintiff. 15 U.S.C. § 1125(d)(1)(A); see People for Ethical Treatment of Animals v.
“ Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 9 of 12 PagelD# 192

Doughney, 263 F.3d 359, 367 (4th Cir. 2001). In determining whether a defendant acted in bad
faith, a court may consider several factors, including:

(I) the trademark or other intellectual property rights of the person,
if any, in the domain name;

(ID the extent to which the domain name consists of the legal name
of the person or a name that is otherwise commonly used to identify
that person;

(III) the person’s prior use, if any, of the domain name in connection
with the bona fide offering of any goods or services;

(IV) the person’s bona fide noncommercial or fair use of the mark
in a site accessible under the domain name;

(V) the person’s intent to divert consumers from the mark owner’s
online location to a site accessible under the domain name that could
harm the goodwill represented by the mark, either for commercial
gain or with the intent to tarnish or disparage the mark, by creating
a likelihood of confusion as to the source, sponsorship, affiliation,
or endorsement of the site;

(VI) the person’s offer to transfer, sell, or otherwise assign the
domain name to the mark owner or any third party for financial gain
without having used, or having an intent to use, the domain name in
the bona fide offering of any goods or services, or the person’s prior
conduct indicating a pattern of such conduct;

(VII) the person’s provision of material and misleading false contact
information when applying for the registration of the domain name,
the person’s intentional failure to maintain accurate contact
information, or the person’s prior conduct indicating a pattern of
such conduct;

(VIID the person’s registration or acquisition of multiple domain
names which the person knows are identical or confusingly similar
to marks of others that are distinctive at the time of registration of
such domain names, or dilutive of famous marks or others that are
famous at the time of registration of such domain names, without
regard to the goods or services of the parties; and

(IX) the extent to which the mark incorporated in the person’s
domain name registration is or is not distinctive and famous within
the meaning of subsection (c)(1) of this section.
“Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 10 of 12 PagelD# 193

15 U.S.C. § 1125(d)(1)(B)(@); see People for Ethical Treatment of Animals, 263 F.3d at 368-69.

First, plaintiff has established that the registrants of the Defendant Domain Names had a
bad faith intent to profit from using the Defendant Domain Names when they registered domain
names likely to be confused with plaintiff's name with the intent to divert customers and derive
compensation from them. (Compl. { 27-30, 34-35, 39-45). Based on the factors set forth in
15 U.S.C. § 1125(d)(1)(B)(), plaintiff has established that the registrants of the Defendant
Domain Names: (1) do not have any trademark or intellectual property rights to plaintiff's mark,
as evidenced by plaintiff's federal registration with the U.S. Patent and Trademark Office; (2)
have represented misleading typographical errors of plaintiff's name; (3) have not engaged in
offering bona fide goods and services; (4) have not engaged in non-commercial or fair use of
plaintiff's mark, but rather derive profit from their internet visitors through pay-per-click
advertisements or the automatic redirecting to a third-party sales solicitation website; (5) intend
to divert consumers away from plaintiff's online location to their own with the resultant effect of
harming the value and goodwill associated with plaintiffs mark; and (6) have provided likely
false contact information when applying for the registration of their respective domain names
with the intention of concealing the identity of the true owners. (Compl. {J 25-30, 32-37, 47,
50-56)

Second, plaintiff has established that the Defendant Domain Names are confusingly
similar to the distinctive mark owned by plaintiff. The Defendant Domain Names use small
typographical errors of plaintiff's mark. (Compl. { 27). These marks benefit from the
typographical mistakes of internet visitors when typing plaintiff's mark on their keyboards.

(Compl. { 28). Further, the website displays of the Defendant Domain Names are likely to be
* “Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 11 of 12 PagelD# 194

confused with plaintiff's legitimate online location. (Compl. § 34). Therefore, it is
recommended that the court find plaintiff has established a violation of the ACPA.
Relief

In this in rem action, plaintiff seeks the transfer of the Defendant Domain Names and
dismissal of the remaining claim without prejudice. (Docket nos. 14 at 1, 15 at 11). Pursuant to
15 U.S.C. § 1125(d)(1)(C), “[i]n any civil action involving the registration, trafficking, or use of
a domain name under this paragraph, a court may order the forfeiture or cancellation of the
domain name or the transfer of the domain name to the owner of the mark.” This court has
previously ordered the transfer of domain names where those domain names infringe on valid
trademarks. See Int’l Bancorp, L.L.C. v. Societe Des Bains De Mer Et Du Cercle Des Etrangers
A Monaco, 192 F. Supp. 2d 467, 490 (E.D. Va. 2002). Given that plaintiff has established a
violation of the ACPA through the unauthorized use of plaintiff's mark by the Defendant
Domain Names, the undersigned recommends the entry of an order requiring the transfer of the
Defendant Domain Names to plaintiff and a dismissal of plaintiff's remaining claim without
prejudice.

Conclusion

For the reasons stated above, the undersigned recommends that a default judgment be
entered in favor of Opt Out Services LLC and against each of the Defendant Domain Names
pursuant to Count I of the Complaint alleging a violation of the Anti-Cybersquatting Consumer
Protection Act (15 U.S.C. § 1125(d)(1)(C)). The undersigned recommends it be ordered that
VeriSign, Inc., the registry for the Defendant Domain Names, change the registrar of record for
domain names optoutprescreened.com, optoutprescreening.com, optoutpre-screen.com,

wwwoptoutprescreen.com, poptoutprescreen.com, and opt-outprescreen.com to GoDaddy.com
"Case 1:19-cv-00676-LO-JFA Document 23 Filed 01/13/20 Page 12 of 12 PagelD# 195

LLC, plaintiff's choice of registrar, and that GoDaddy.com LLC register the domain names in
plaintiff's name. The undersigned further recommends that plaintiff's remaining claim be
dismissed without prejudice.
Notice

By means of the court’s electronic filing system and by sending copies of these proposed
findings of fact and recommendations to email addresses
optoutprescreened.com@privacy.co.com; baomat@dichvubaomattenmien. vn;
wwwoptoutprescreen@privacy.co.com; admin@whoisfoundation.com; and opt-
outprescreen@domainsbyproxy.com; and mailing copies to: Savvy Investments, LLC Privacy
ID# 987619 WY, US; Vietnam Domain Privacy Services, Ground Floor, 60 Nguyen Dinh Chieu,
Dako Ward, District 1, HoChiMinh, Vietnam; Savvy Investments, LLC Privacy ID# 1120521
WY, US; DOMAIN MAY BE FOR SALE, CHECK AFTERNIC.COM Domain Admin, Ramon
Arias Avenue, Ropardi Building, Office 3-C PO Box 0823-03015, Panama City, Panam&#225
0823 PA; and Registration Private, DomainsByProxy.com, Scottsdale Arizona 85260 US, the
parties are notified that objections to this proposed findings of fact and recommendations must
be filed within fourteen (14) days of service of this proposed findings of fact and
recommendations and a failure to file timely objections waives appellate review of the substance
of the proposed findings of fact and recommendations and waives appellate review of any
judgment or decision based on this proposed findings of fact and recommendations.

ENTERED this 4” day of October, 2019.

/s/ aYo~

John F. Anderson

u ohn F. Anderson
United States Magistrate Judge
Alexandria, Virginia

10
